IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-21035
                          Conference Calendar
                           __________________


JOHNNY MCKNIGHT,

                                        Plaintiff-Appellant,

versus

JAMES A. LYNAUGH, Director, ET AL.,

                                        Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-846
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Johnny McKnight appeals the dismissal as frivolous of his

civil rights complaint which challenged the prison's integration

of two-cell housing as violative of his right under the First

Amendment.     Because McKnight's right to exercise freely his

religious beliefs is outweighed by a legitimate penal interest,

the district court did not abuse its discretion in dismissing the

claim as frivolous.     See Muhammad v. Lynaugh, 966 F.2d 901, 902

(5th Cir. 1992).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-21035
                               -2-

     McKnight's other issues -- alleged contravention of a

district court order in another case, consideration of additional

claims which McKnight failed to amend to his complaint, and the

lack of notice and opportunity to cure deficiencies before the 28

U.S.C. § 1915(d) dismissal -- have been considered.   We conclude

that they are without merit.

     McKnight's motions for transfer and for default are DENIED.

     AFFIRMED.